ACCEPTED
                                                                                           06-14-00172-CR
                                                                                 SIXTH COURT OF APPEALS
                                                                                      TEXARKANA, TEXAS
                                                                                       2/6/2015 3:42:36 PM
                                                                                           DEBBIE AUTREY
                                                                                                    CLERK



                               NO. 06-14-00172-CR
                                                                         FILED IN
GERALD MAC LOWREY                         §     IN THE            6th COURT OF APPEALS
                                                                    TEXARKANA, TEXAS
                                          §                       2/6/2015 3:42:36 PM
VS.                                       §     SIXTH COURT           DEBBIE AUTREY
                                          §                               Clerk
THE STATE OF TEXAS                        §     OF APPEALS


 SECOND MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

      Now comes Gerald Mac Lowrey, Appellant             in the above styled and

numbered cause, and moves this Court to grant an extension of time to file

appellant's brief, pursuant to Rule 38.6 of the Texas Rules of Appellate Procedure,

and for good cause shows the following:

       1.    This case is on appeal from the Sixth Judicial District Court of Lamar

County, Texas.

      2.     The case below was styled the STATE OF TEXAS vs. Gerald Mac

Lowrey, and numbered 25492.

      3.     Appellant was convicted of Theft of material, aluminum or copper or

bronze or brass, less than $20,000.00.

      4.     Appellant was assessed a sentence of two (2) years State Jail Division,

TDCJ, probated for five (5) years on August 6, 2014.

      5.     Notice of appeal was given on August 12,2014.
        6.     The clerk's record was filed on November        13, 2014; the reporter's

record was filed on December 9, 2014.

        7.     The appellate brief is presently due on February 9,2015.

        8.     Appellant requests an extension of time of 10 days from February 9,

2015.

        9.     One prior extension to file the brief has been received in this cause.

        10.    Defendant is currently free on bond.

        11.    Appellant relies on the following facts as good cause for the requested

extension:

        Appellant's attorney has had hearings in the following cases on the dates

indicated:

        Hearing on Motion for New Trial in a case styled IMM of Dineeka Adkism

and Haral Easter in the Lamar County Court at Law

                                                               119/2015

        Continuing Legal Education seminar "Nuts and Bolts 1 Writs, and Training

Your Defense Team to Win: in Austin Texas Two day seminar, and two days travel

to and from seminar

                                                             1114/2015-   1117/2015

        Child Protective Services Docket, and Pretrial hearing in the Lamar County

Court at Law
                                                              1/20/2015

      Probate Hearing, Estate of Doyle Wilson Hall

                                                                112112015

      Divorce hearing in case styled IMM Troy Jones and Cheryl Jones in the

Lamar County Court at Law

                                                              1122/2015

      In the Interest of Hamby Children, in the Lamar County Court at Law

                                                               1123/2015

      In the Interest ofM.W. and A. W. Children; Jury Trial in the Lamar County

Court at Law.

                                                              1130/2015 and 21/22015

      Ed Darnell v. Ralph Davis Forcible Entry and Detainer appeal, in the Lamar

Countuy Court at Law

                                                              2/512015

      The brief is near completion, however there is another issue that appellant's

attorney has discovered on a final review of the record that he needs to research.

      WHEREFORE,         PREMISES CONSIDERED,             Appellant prays that this

Court grant this Motion To Extend Time to File Appellant's Brief, and for such

other and further relief as the Court may deem appropriate.

                                       Respectfully submitted,
                                      Gary L. Waite
                                      104 Lamar Ave.
                                      Paris, Texas 75460
                                      (903) 785-0096
                                      (903) 785-0097




                                         garywaite@sbcglobal.net
                                         Attorney for Gerald Mac Lowrey




                         CERTIFICATE OF SERVICE

      This is to certify that on February 6, 2015, a true and correct copy of the

above and foregoing document was served on the County Attorney's Office, Lamar

County, 119 N. Main, Paris, Texas 75460, by personal delivery.
STATE OF TEXAS                            §
                                          §
COUNTY OF LAMAR                           §


                                    AFFIDAVIT

      BEFORE ME, the undersigned authority, on this day personally appeared

Gary L. Waite, who after being duly sworn stated:

       "I am the attorney for the appellant in the above numbered and

      entitled cause. I have read the foregoing Motion To Extend Time to

      File Appellant's Brief and swear that all of the allegations of fact

      contained therein are true and correct."




      SUBSCRIBED AND SWORN TO BEFORE ME on .;2..~ (p                       , 2015,

to certify which witness my hand and seal of office.



                                       Notary Pub   IC,   State of Texas